Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 4/13/22.
Claims 1-3, 26-28, and 52 are pending.
Information Disclosure Statement
The IDS filed 3/21/22 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 52 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 52 merely recites the same limitations recited in the last 3 lines of claim 26 from which it depends, and hence, fails to further limit the subject matter of claim 26.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 26-28, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al., US 2019/0380156, (“Akkarakaran”) in view of Radulescu et al., US 2017/0251499, (“Radulescu”), newly cited.
The effectively filed date of the Akkarakaran reference is deemed to be October 19, 2016 since all of the citations below are supported by its provisional application filed on October 19, 2016.  Hence, Akkarakaran qualifies as prior art.  In addition, the effectively filed date of the Radulescu reference is deemed to be April 5, 2016 since all of the citations below are supported by its provisional application (62/318,742) filed on April 5, 2016.  Hence, Radulescu also qualifies as prior art.
Independent Claims
Regarding independent claim 1, Akkarakaran teaches the claimed limitations “A method for random access (see Fig. 5), comprising: 
determining, by a terminal device (UE), a first random access manner (see Fig. 5, e.g., a two-step RACH procedure performed by a UE 110 shown in Figs. 1 and 4) for random access (see Fig. 5, step 510); and 
performing, by the terminal device, random access process according to the first random access manner,” (see Fig. 5, step 520) 
wherein the determining, by the terminal device, the first random access manner for random access, comprises: 
determining, by the terminal device, the first random access manner, according to a first corresponding relationship, and a resource used by the terminal device for performing the random access process (see the appendix to the provisional specification, second page, paragraph 1.b. under the section entitled “Coexistence and selection of Two-Step vs Four-Step RACH transmissions”; in this section, it discloses “threshold for tx-power required for Msg-1 vs Msg-13” which teaches that the UE selects either a Two-Step RACH (Msg-13) or a Four-Step RACH (Msg-1) based on its transmit power (“resource”) compared to a threshold (“first corresponding relationship”); in other words, e.g., if the UE’s transmit power is above the threshold, the Two-Step RACH may be selected; the limitation “first corresponding relationship” reads on the relationship between the UE’s transmit power and the threshold); 
wherein, the performing, by the terminal device, the random access process according to the first random access manner, comprises: 
performing, by the terminal device, the random access process, according to the first random access manner, by using a resource configured for the first random access manner or a resource configured for a second random access manner” (see the appendix, supra; since the UE uses a certain transmit power or “resource” to transmit either the 4-step RACH or the 2-step RACH, these “performing” limitations are taught; the “first random access manner” reads on e.g., the 4-step RACH and the “second random access manner” reads on the e.g., the 2-step RACH;  in addition, these “performing” limitations are so broad that it also reads on: 1) the use of separate RACH subframes (“resource configured for the …”) for either the 4-step RACH or the 2-step RACH, see the appendix, second page, paragraph no. 2 under the same section identified above; 2) the use of a carrier/frequency (“resource configured for the …”) to transmit either the 4-step RACH or the 2-step RACH; or 3) the use of a RACH preamble (“resource configured for the …”) to initiate either the 4-step RACH or the 2-step RACH, see paragraph no. 0009 of the provisional specification).
Akkarakaran also appears to implicitly teach the limitations “wherein, the first corresponding relationship is used to indicate a corresponding relationship between at least one resource range and at least one random access manner” (see the appendix, supra) as recited in claim 1.  This is so since the appendix on the second page, section identified above, teaches that a threshold for a UE’s TX-power (transmit power) is used to select either the 4-step (Msg-1) or the 2-step (Msg-13) RACH by the UE, and the threshold implicitly defines a range, i.e., the power range below the threshold defines a first range and the power range above the threshold defines a second range.  If the UE’s transmit power is in the first range (“at least one resource range”), then the UE selects, e.g., the 4-step RACH (“at least one random access manner”).  Hence, the limitation “indicate a corresponding relationship” is implicitly taught since there is a relationship between the power range and the RACH selected.
Radulescu teaches the limitations “wherein, the first corresponding relationship is used to indicate a corresponding relationship between at least one resource range and at least one random access manner” more explicitly, see Fig. 4B, step 462 and paragraph no. 0143 which discloses “The UE 115-b-1 may receive the DRS/eSIB 457 and identify the first subset of random access resources for the two-step RACH procedure and the second subset of random access resources for the a four-step RACH procedure … At block 462, the UE 115-b-1 may select a RACH procedure and one of the first subset of RACH resources or the second subset of RACH resources.”  Since Radulescu teaches a relationship between the first subset/range of random access resources (“at least one resource range”) and the two-step RACH procedure (“at least one random access manner”), the limitation “indicate a corresponding relationship … at least one random access manner” is taught.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Akkarakaran by incorporating the teachings of Radulescu to allow sufficient payload capacity for a first RACH message of the two-step RACH process, as suggested by Radulescu in paragraph no. 0143.  In addition, a separate range of random access resources can be assigned dependent on the particular RACH process used which increases the reliability of the RACH process thereby improving the user experience of the UE.
Regarding independent claim 26, this independent claim is a corresponding apparatus (i.e. terminal device) claim of the method claim 1 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to this independent claim and as further amplified below to highlight the minor differences between the claims.
Regarding further independent claim 26, see Fig. 6 for a terminal device (UE 110) having a “processor” (processor 612) and a “memory” (memory 616).
Dependent Claims
Regarding claims 2, 27, Akkarakaran teaches “wherein, at least one of numbers of interactive messages and information carried in the interactive messages, in the random access processes performed by using different random access manners, are different” (see Fig. 5, the two-step and four-step RACH procedures have a different number of steps).
	Regarding claims 3, 28, Akkarakaran teaches “wherein the random access process performed by using the first random access manner is a 4-step random access process or a 2-step random access process” (see Fig. 5, step 510, for a four-step or a two-step RACH procedure).	Regarding claim 52, Akkarakaran teaches “performing, by the terminal device, the random access process, according to the first random access manner, by using a resource configured for the first random access manner or a resource configured for a second random access manner” (see the appendix, supra; since the UE uses a certain transmit power or “resource” to transmit either the 4-step RACH or the 2-step RACH, these “performing” limitations are taught; the “first random access manner” reads on e.g., the 4-step RACH and the “second random access manner” reads on the e.g., the 2-step RACH;  in addition, these “performing” limitations are so broad that it also reads on: 1) the use of separate RACH subframes (“resource configured for the …”) for either the 4-step RACH or the 2-step RACH, see the appendix, second page, paragraph no. 2 under the same section identified above; 2) the use of a carrier/frequency (“resource configured for the …”) to transmit either the 4-step RACH or the 2-step RACH; or 3) the use of a RACH preamble (“resource configured for the …”) to initiate either the 4-step RACH or the 2-step RACH, see paragraph no. 0009 of the provisional specification).
Response to Arguments
The 112(b) rejection has been overcome in view of applicant’s amendments.
Applicant’s arguments with respect to claim(s) 1 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
To the extent that some of the arguments may apply, these arguments are addressed herein.  Applicant argues, that “there is no disclosure of determining the first random access manner by the UE according to a first corresponding relationship, and a resource used by the terminal device for performing the random access process” (emphasis added by applicant).  This argument is not persuasive for the detailed reasons given above vis a vis the appendix to the provisional specification of Akkarakaran.  
Applicant further argues that the RACH preambles of Akkarakaran “are not resources used in the random access process” and therefore the limitation “a resource” cannot read on one of the RACH preambles.  This argument is not persuasive since a RACH preamble initiates the random access process and is therefore, a resource used in the random access process.
Applicant further argues that Akkarakaran “does not disclose that different resources are configured for different random access manners respectively.”  This argument is not persuasive given the detailed reasons above, especially since the limitations associated with this argument are so broad that it reads on the various teachings of Akkarakaran as outlined in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.C.K/
Examiner, AU 2414

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414